EXHIBIT NO. 1: Press release, dated December 9, 2009, announcing the pricing of offerings of U.S.$1.25 billion aggregate principal amount of U.S. Dollar denominated notes and €350 million aggregate principal amount of Euro denominated notes. Media Relations Jorge Pérez (52-81) 8888-4334 mr@cemex.com Investor Relations Eduardo Rendón (52-81) 8888-4256 ir@cemex.com Analyst Relations Luis Garza (52-81) 8888-4136 ir@cemex.com CEMEX ISSUES NOTES IN EXCESS OF US$1.75 BILLION MONTERREY, MEXICO, December 9, 2009 – CEMEX, S.A.B. de C.V. (NYSE: CX), announced today the pricing of offerings of US$1.25 billion aggregate principal amount of US Dollar-denominated notes and €350 million aggregate principal amount of Euro-denominated notes. The US
